DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 now calls for calculation of the pressure ratio when two conditions are met; claim 11, from which it depends, already requires two other conditions to be met to calculate the pressure ratio. It is unclear if claim 16 intends to only calculate the pressure ratio when all four conditions are met? Or if the conditions of claim 16 are intended to replace those of claim 11? (which is not permissible)
Claim 16 also includes an apparent typographical error, reciting “configured calculate”; this should recite “configured to calculate”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-13, 15, 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) plotting sensed data over time, analyzing its characteristics, and finding a ratio between the sensed data and additional sensed data from a particular period of time over which the data was sensed, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the recited abstract idea requires a computing device (processor) only to automate the performance of the analysis and calculation, which does no more than provide a technological environment for execution of the abstract idea (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are only generic sensing components (guidewire and “device” or catheter) which are recited at a high level of generality and only for the purpose of insignificant extrasolution data gathering (see MPEP 2106.05(d), where determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation 
The dependent claims also are not significantly more, as claims 2-7 and 12-13 are directed to the extrasolution activity of data gathering, claims 8, 14, 16 are directed to aspects of the abstract idea itself, and claims 9, 10, and 15 are directed to the postsolution activity of displaying results (see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity).
Claims 18, 19, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) plotting sensed data over time, analyzing its characteristics, and finding a ratio between the sensed data and additional sensed data from a particular period of time over which the data was sensed, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the recited abstract idea requires a computing device (processor) only to automate the performance of the analysis and calculation, which does no more than provide a technological environment for execution of the abstract idea (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful 
The dependent claims also are not significantly more, as claims 19 and 20 are directed to the extrasolution activity of data gathering, and claim 21 is directed to the postsolution activity of displaying results (see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity)..

Response to Arguments
Applicant's arguments filed 22 December 2021 have been fully considered but they are not persuasive.

Regarding the rejections under 101, Applicant argues that the claimed inventions solve an unmet need; initially, the Examiner notes that Applicant has identified this supposed need as the need to use hyperemic agents during procedures, such that the inventions as claimed would not meet this need as they are recited as being used when hyperemic agents are not used.
Still further, the specification of the instant invention clearly sets forth that the disclosed invention can be performed with or without the use of hyperemic agents, as the entirety of the disclosure sets forth the lack of hyperemic agents as a condition which “can” or “alternatively” be used, and does not at any point disclose any alteration to the process of finding the pressure ratio which would differ in conditions without hyperemic agents. Applicant indicates that the invention is intended to replace FFR when used in conditions without hyperemic agents, but the disclosure notes that this replacement is most accurate when pressures are measured during diastole, which is not even reflected in the claims. 
Additionally, as presented in claims 1 and 11, this purported condition of allowing measurements without hyperemia is not positively recited in the claims and merely included as a recitation of intended use of the claimed systems; a recitation of the intended use of the claimed invention must result in a structural difference, and the recited device is capable of performing the intended use of being used during conditions without hyperemia, such that even if there were an unmet need for finding a pressure ratio during conditions without 
Similarly, the mention of the data gathering in claim 18 happening to be performed without hyperemic agents does not transform the data gathering into anything more significant; pressure data is routinely captured without the use of hyperemic agents, and nothing in the actual abstract idea is affected by the conditions under which the data happened to be collected, such that the claims all still fail to present anything more significant than the abstract ideas identified above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/